DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 was considered by the examiner.
Drawings
The drawings filed on 8/5/2020 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection
Claims 1-22 are objected to because of the following informalities.  Claims 1 and 11 recite “onto the sheet to the sheet” in the third paragraph, which is a repetitive typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-16, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KADOWAKI et al. (2019/0370741 A1; Kadowaki).
Regarding claim 1, Kadowaki teaches an image forming apparatus (figure 1), comprising: an image bearing member 5 configured to bear a non-fixed toner image; a transfer portion 6 configured to form a transfer nip together with the image bearing member and to transfer the non-fixed toner image borne on the image bearing member onto a sheet at the transfer nip N2; a fixing portion B 
Regarding claim 2, the control portion stops the conveyance of the sheet being conveyed by the fixing nip and the transfer nip in a state in which the sheet does not come into contact with a part of the first rotary member other than the fixing nip in the nip image forming process ([0085, 0091-0092, 0094])
Regarding claim 3, the control portion stops the conveyance of the sheet being conveyed by the fixing portion after when a trailing edge of the sheet passes through the transfer portion in the nip image forming process [0091-0092, 0094].
Regarding claim 4, the transfer nip is located on a same side with the first rotary member with respect to a tangential line of the first and second rotary members in the fixing nip (shown in figure 1).
Regarding claim 7, the second rotary member stops in a state being in contact with the fixed toner image in the nip image forming process [0091-0092, 0094].
Regarding claim 8, the re-conveyance portion comprises a re-conveyance path through which the sheet passes through, and wherein the reading unit is disposed along the re-conveyance path (shown in figure 1).
Regarding claim 9, the reading unit is disposed so as to face a first surface, onto which the non-fixed toner image is transferred by the transfer portion, of 
Regarding claim 10, the control portion obtains a width of the fixing nip in the sheet conveyance direction based on the nip image read by the reading unit and controls the heating portion based on the width [0094-0095].
Regarding claim 11, Kadowaki teaches an image forming apparatus, comprising:  an image bearing member configured to bear a non-fixed toner image; a transfer portion configured to form a transfer nip together with the image bearing member and to transfer the non-fixed toner image borne on the image bearing member to a sheet at the transfer nip; a fixing portion comprising a first rotary member, a second rotary member forming a fixing nip together with the first rotary member and a heating portion configured to heat the first rotary member, the fixing portion being configured to fix the non-fixed toner image which has been transferred onto the sheet to the sheet as a fixed toner image by heat and pressure at the fixing nip; a re-conveyance portion configured to convey the sheet that has passed through the fixing portion toward the fixing portion again; a control portion configured to execute a nip image forming process of forming a nip image, on the sheet, corresponding to a shape of the fixing nip by stopping a conveyance of the sheet being conveyed by the fixing portion in a state 
Kadowaki teaches, regarding claim 12, an image forming apparatus, comprising: an image forming unit comprising an image bearing member configured to bear a non-fixed toner image, a transfer portion configured to form a transfer nip together with the image bearing member and to transfer the non-fixed toner image borne onto the image bearing member to a sheet at the transfer nip, and a storage portion configured to store toners of a plurality of colors; a fixing portion comprising a first rotary member, a second rotary member forming a fixing nip together with the first rotary member, and a heating portion configured to heat the first rotary member, the fixing portion being configured to fix the non-fixed toner image which has been transferred onto the sheet to the sheet as a fixed toner image by heat and pressure at the fixing nip; and a control portion configured to execute an inspection mode of preparing a measurement 
Regarding claim 13, the lightness of the second color is lower than that of the first color [0090].
Regarding claim 14, a combination of the first and second colors is a combination by which a color difference is largest in a Lab color space within colors of the toners stored in the storage portion [0090].
Regarding claim 15, the first color is yellow and the second color is cyan [0090].
Regarding claim 16, the image coverages per unit area of the first and second toner layers within an area in which the inspection image is formed are greater than or equal to 20 % and less than or equal to 100 %, respectively (shown in figure 6).
Regarding claim 19, the second rotary member 22 is stopped in a state of being in contact with the fixed toner image in the nip image forming process [0093-0094].
Regarding claim 20, the image forming apparatus further comprising a reading unit 30 configured to read the nip image.
Regarding claim 21, the image forming apparatus further comprising a discharge portion configured to discharge a sheet out of the apparatus, wherein the reading unit is disposed along a conveyance path between the fixing nip and the discharge portion (14; shown in figure 1).
Regarding claim 22, the control portion obtains a width of the fixing nip in a sheet conveyance direction based on the nip image read by the reading unit 30 and controls the heating portion based on the width ([0096]; Table 1).
Allowable Subject Matter
Claims 5-6 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references discuss the method of setting the temperature of the fusing device based on the side of the nip width.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q GRAINGER/Examiner, Art Unit 2852                                                                                                                                                                                                                                                         

QG